Title: To John Adams from C. W. F. Dumas, 18 March 1783
From: Dumas, C. W. F.
To: Adams, John


Monsieur
Lahaie 18e. Mars 1783.

Mr. D’Asp me com̃uniqua hier 3 Lettres qu’on lui écrit de Stockholm, Elseneur & Gothembourg, par lesquelles Mr. votre fils avoit quitté Stockholm le 30 Dec. pour Gothembourg, d’où il étoit parti le 11 fevr. pour Coppenhague, où il comptoit rejoindre le jeune Comte de Grecco Capitaine au service du Duc de Modene, avec lequel il avoit fait le voyage de Petersbourg à Stockholm, afin de continuer delà ensemble le voyage par Hambourg en hollande. Ceci combiné avec ce que j’ai déjà eu l’honneur de vous com̃uniquer des autres Lettres reçues de Coppenhague & Hambourg, ne nous laisse plus de soucis; & nous attendons à toute heure à son apparition. Ces dernieres Lettres s’accordent toutes à louer beaucoup Mr. Adams de sa sagesse & intelligences, & à pronostiquer, qu’il figurera un jour com̃e Mr. son pere au Congrès.
L’incluse pour philadelphie est le duplicat de celle que j’ai déjà envoyée par l’orient sous couvert de Mr. Barclai. Quelqu’un m’a dit en confidence, que Mr. Livingston auroit résigné. Si c’étoit vrai, j’espere que la Com̃ission de Mr. Van Berkel (actuellement en affaires à Amsterdam) n’en Sera pas moins remplie, & que vous voudrez bien pour cet effet y ajouter un mot de recom̃andation, & acheminer la Lettre le plus promptement possible.
Nous attendons ici le retour du Courier, avec l’Ultimatum des Anglois.
On m’a fait une autre confidence, savoir que j’aurai peut-être bientôt à vous complimenter, Monsieur, com̃e Ministre des Etats-Unis près de la Cour Britannique.

J’attends l’honneur de votre réponse sur le compte de la poste ici pour les papiers Anglois. Ne voulez-vous pas Monsieur, que je contremande ces papiers Anglois pour l’avenir? Il me Semble qu’un ou deux suffiroient pour envoyer en Amérique. C’est une dépense qui va loin.
Agréez les respects de mes femelles avec celui de, Votre Excellence / le très humble & très obeis- / sant serviteur
Dumas

Mr. Holtzhey le Medailleur d’Amsterdam, me demande à qui il faut S’adresser à Paris, pour avoir pour lui, & pour ses amis, de ces nouvelles Médailles que Mr. Franklin, selon les gazettes a fait frapper.

 
Translation
Sir
The Hague, 18 March 1783

Yesterday Mr. Asp communicated to me three letters written to him from Stockholm, Elsinore, and Göteborg, according to which your son had left Stockholm on 30 December for Göteborg, from which he departed on 11 February for Copenhagen. He hoped to meet up there with young Count Greco, a captain in the service of the Duke of Modena; they had traveled from St. Petersburg to Stockholm, intending to continue on together through Hamburg into Holland. This news, combined with the contents of letters received from Copenhagen and Hamburg that I already had the honor to pass on, leaves us no further cause for concern, and we expect him to appear at any time. These most recent letters all praise young Mr. Adams’ wisdom and intelligence and predict he will one day follow his father into Congress.
The enclosed letter for Philadelphia is a duplicate of the one I already sent via Lorient under cover of Mr. Barclay. Someone told me confidentially that Mr. Livingston had resigned. If that is true, I trust that the appointment of Mr. Van Berckel (currently on business in Amsterdam) will be no less acceptable and that you will kindly add a note of recommendation to this end and dispatch the letter as rapidly as possible.
We are currently awaiting the return of the courier with the English ultimatum.
I was told something else confidentially, to wit, that I may soon be congratulating you on becoming minister of the United States to the British court.
I await the honor of your reply concerning the postal account here for the English papers. Would you like me to cancel the English papers, sir, for the future? It seems to me one or two would be enough to send to America. It is a continuing expense.
Please accept the compliments of my ladies, together with those of your excellency’s very humble and very obedient servant
Dumas


Mr. Holtzhey, the Amsterdam medalist, has asked me to whom he should address himself at Paris in order to obtain for himself and his friends some of the new medals which, according to the newspapers, Mr. Franklin has had struck.

